Citation Nr: 1324822	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  09-07 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) to include anxiety and depression and alcohol abuse prior to December 9, 2011 and beyond 70 percent thereafter. 

2.  Entitlement to an initial rating in excess of 50 percent for cirrhosis of the liver.  

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had Marine Corps active service from February 1968 to July 1973, with active service in the Republic of Vietnam from May 11, 1972, to September 30, 1972.  He is in receipt of the Combat Action Ribbon and the Bronze Star Medal with combat "V" device and related gold star.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A March 2008 rating decision granted service connection for PTSD to include anxiety and depression, and assigned an initial noncompensable disability rating, effective from March 2007.  An additional rating decision dated in March 2008 increased the initial disability rating assigned to the Veteran's PTSD to include anxiety and depression to 10 percent effective from March 2007.   

In August 2011, the Veteran testified before a Veterans Law Judge, seated at the RO in New York, New York.  A transcript of the hearing has been associated with the claims file.  The Veterans Law Judge who conducted that hearing is no longer employed at the Board.  In February 2013, the Board notified the Veteran of his right to another hearing.  He was advised that if he did not respond within 30 days the Board would assume that another hearing was not desired and that the Board would proceed with the adjudication of his claim.  No response has been received and therefore the Board will proceed with reviewing the claim.  

In November 2011, the Board remanded this claim for additional development.  While the claim was in remand status, the RO increased the Veteran's rating for his PTSD to include anxiety and depression to 30 percent from March 2007, and to 70 percent from December 9, 2011.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board and is ready for further review.  

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id at 454.  The Veteran's representative has raised this issue in his June 2013 informal hearing presentation, and it will be addressed in the remand below.  

In December 2012, the RO granted service connection for cirrhosis of the liver and assigned a 50 percent evaluation effected from March 2007.  In a June 2013 informal hearing presentation, the Veteran's representative stated that the rating decision need to be reviewed and that the Veteran was in disagreement with the rating decision.  The claims file does not contain a statement of case (SOC) issued in response to the Veteran's notice of disagreement (NOD) received.  Accordingly, the Board finds it necessary to assume jurisdiction over this claim for the limited purpose of ensuring that a SOC is issued.  See Manlincon v. West, 12 Vet. App. 238 (1999),

The issues of entitlement to an initial rating in excess of 50 percent for cirrhosis of the liver, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 9, 2011 service-connected PTSD to include anxiety and depression and alcohol abuse was not manifested by occupational and social impairment with reduced reliability and productivity.  
2.  From December 9, 2011, service-connected PTSD to include anxiety and depression and alcohol abuse has not been manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD to include anxiety and depression and alcohol abuse prior to December 9, 2011 were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

2.  The criteria for a rating in excess of 70 percent for PTSD to include anxiety and depression and alcohol abuse from December 9, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In regards to the claim for higher initial ratings for PTSD to include anxiety and depression, the Veteran is disagreeing with the rating assigned after service connection has been granted and initial disability ratings and effective dates have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include VA treatment records and private medical records, and afforded the Veteran appropriate examination to determine the severity of his disability.  The report of the examination, and the other evidence in the file, contains the findings needed to make a determination and is adequate.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2012).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Increased ratings for PTSD to include anxiety and depression and alcohol abuse

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are already in effect in the instant case.  

In a March 2008 rating decision, the RO granted service connection for PTSD to include anxiety and depression, and assigned an initial noncompensable disability rating effective from March 2007.  An additional rating decision dated in March 2008 increased the initial disability rating assigned to the Veteran's PTSD to include anxiety and depression to 10 percent from March 2007.  In July 2012 the RO increased the Veteran's rating for his PTSD to include anxiety and depression to 30 percent from March 2007 and to 70 percent from December 9, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012)  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV, are to be considered.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 is defined as if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2012). 

Prior to December 9, 2011

VA outpatient treatment records show that in March 2007, a past history of PTSD was noted.  It was reported that the Veteran lives with his wife and had no depression or anxiety.  The assessment was, PTSD.  In April 2007, it was noted that the Veteran was married and was currently working as a registered lobbyist and political consultant.  The Veteran noted that he was close to his immediate family and had lots of friends.  He stated that he enjoyed staying physically fit and active and that he travels quite a bit.  He reported having sleeplessness, irritability and feeling nervous about nothing in particular.  He reported increased thoughts memories and nightmares about Vietnam.  He indicated that he felt unmotivated and lethargic recently.  He denied having any psychiatric treatment in the past and also denied suicidal and homicidal thoughts, intentions or plans.  He was noted to have good eye contact and was well dressed and well groomed.  Speech volume and rate were normal and mood was euthymic.  His affect was constricted and insight and judgment were fair.  He was oriented times three.  Attention and concentration were normal.  The diagnosis was. PTSD, chronic and the GAF was 70.  

In May 2007, during a VA outpatient psychiatry consult, the Veteran noted that he has been more aware of the memories of combat since his retirement as a councilman.  He said that he handled them relatively well as is able to regain his equilibrium.  He noted that he sometimes awakes from sleep occasionally with nightmares.  He said some nights he sleeps 8 hours and others 4 hours, but that it is not a chronic problem.  Anxiety disorder, rule out PTSD, chronic, was diagnosed, and the GAF was 80. 

The Veteran was examined by VA in February 2008.  The claims file was reviewed.  His military and medical histories were documented.  The Veteran reported being a city councilman for 20 years before he retired in 2002.  He reported that he was currently an independent lobbyist, political consultant and expeditor to city agencies.  He stated that he also served on a couple of boards and is the president of a nonprofit organization.  He also reported that he spends most of his time working out, going to the gym, playing golf and socializing with his friends, contacts, wife and family.  

The Veteran complained of nightmares one to two times a month, fitful sleeping on occasion, and flashbacks two times a month.  He reported feeling anxious now and then, intermittently irritable and sometimes becoming numb and detached from others.  It was noted that he presented with a euthymic affect and mood, denied feeling depressed and endorsed intermittent episodes of anxiety and intermittently engaging in ritualistic behavior such as checking that the doors are locked and the stove is off before leaving the house.  He denied suicidal and homicidal ideation was well as psychotic symptoms.  He was noted to be oriented times 3 and his speech was of normal flow and volume.  Short and long term memory were intact and his attention and concentration were good.  He denied panic attacks, any episodes of poor impulse control and inappropriate behavior.  He reported that his PTSD did not inhibit his behavior to a great degree.  The Veteran was noted as self-described as financially and socially comfortable.  PTSD, chronic; alcohol dependence in remission was the diagnosis.  The GAF was 72.   

In a February 2011 statement, a VA psychologist stated that he saw the Veteran in June 2010, and that the Veteran complained of disrupted sleep nightmares, intrusive memories, hypervigilance and a startle response.  It was noted that when the Veteran was seen in January 2011, he reported his disrupted sleep and restlessness had increased.  In an August 2011 statement the psychologist reported that the Veteran noted consuming larger quantities of alcohol to help him cope with his PTSD symptoms.  The clinician stated that alcohol and drug abuse and dependence are not atypical for individuals who experience PTSD.  

In an August 2011 statement, the Veteran's wife stated that in the course of several years, the Veteran has experienced increased fatigue, weakness, loss of mental acuity and memory, loss of sexual competency, disrupted sleep patterns and nightmares and other problems.  She noted that many everyday occurrences triggered flashbacks to Vietnam and cause extreme agitation, unusual behavior and depression.  She noted an increased dependency on alcohol.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 30 percent for PTSD prior to December 9, 2011.  As an initial matter, the Board notes that only the lowest GAF score assigned during the relevant timeframe, was a score of 70 made at the time of the March 2007 outpatient record.  As noted above, represents mild symptoms but generally functioning pretty well.  See DSM-IV.  The Board has considered this GAF score in conjunction with the subjective symptoms reported by the Veteran prior to December 9, 2011 to include complaints of impaired sleep, irritability, nervousness, flashbacks, anxiousness, and nightmares.  It does not find, however, that a rating in excess of 30 percent is warranted prior to December 9, 2011.  

Importantly, the Veteran reported working as a consultant and a lobbyist.  The Veteran reported having had a stable employment history and personal life.  He got enjoyment out of going to the gym and working out.  The Veteran reported having friends or socializing with others.  This evidence does not support a finding of difficulty in establishing and maintaining effective social relationships.  

The Board acknowledges the lay reports from the Veteran and his wife that reference his impaired sleep problems, alcohol problems and depression.  Both are is competent to report on lay observations; however the Board places less probative weight on this lay evidence when compared with the objective medical evidence in the file.  Neither the Veteran nor his wife is competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  It also acknowledges the objective medical evidence in the file.  

It is noted that alcohol abuse has been considered in the rating assigned.  The preponderance of the evidence reveals normal and goal-directed, rather than circumstantial, circumlocutory, or stereotyped speech; no panic attacks, no impairment of thought process; organized thought content; and no memory loss or impairment.  In addition, the Veteran consistently denied delusions, hallucinations, and suicidal or homicidal ideation and there was no inappropriate behavior noted during mental status examination.  

In light of the evidence discussed in the preceding four paragraphs, the Board finds that the severity of the Veteran's overall disability more nearly approximates the already-assigned 30 percent rating prior to December 9, 2011.  38 C.F.R. § 4.7.

From December 9, 2011.  

The Veteran was examined by VA in December 2011.  The current diagnosis was PTSD.  The GAF was 58.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran lived with his wife of 35 years, was retired from a political position and currently spent his time visiting friends, walking on the beach, tried to exercise, goes to Marine Corps groups and enjoys spending time with his grown step-daughter and two grand children.  He reported feeling more irritable and had less patience toward the end of his career in 2001 when he retired.  He reported that he stopped drinking 8 months prior.  His symptoms were noted as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and passive suicidal ideation.  Also noted were difficulty falling asleep, irritability, difficulty concentrating, hypervigilance and an exaggerated startle response.  The examiner stated that hyperarousal symptoms were observed, and that the symptoms likely interfere in functioning with the Veteran's wife and family.  The examiner stated that the PTSD symptoms more than likely were impairing at work and a part of the reason he retired at an early age. 

The preponderance of the evidence of record does not support the assignment of a rating in excess of 70 percent for PTSD as of December 9, 2011.  Although the evidence of record continues to demonstrate subjective complaints of depression, anxiety, hypervigilance; increased startle response; impaired sleep; impaired memory; flashbacks; nightmares, passive suicidal ideation and irritability, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In addition, the Veteran has had mild memory loss; his thought process has not been described as grossly impaired; and he has not exhibited any inappropriate behavior on mental status examination.  His suicidal ideation has been described as passive as opposed to active.  

The Board also acknowledges that the Veteran reports that he reports having a few friends, going to Marine Corps meetings and spending time with this family.  He has never asserted total social impairment, and the evidence of record does not support such a finding.  Rather than total social impairment, the evidence points to a supportive wife, and a relationship with his step child and grandchildren.  The evidence also indicates that the Veteran interacts with others.  These findings do not equate to total social impairment.  

The Board also acknowledges that the medical evidence throughout the appeal period does not show symptoms of "grossly inappropriate behavior" due to "danger of hurting self or others" and "impaired impulse control" as contemplated by a 100 percent schedular rating.  Lastly, the Board acknowledges that GAF score of 58 has been assigned since December 2011.  This score is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Irrespective of the GAF scores assigned during this time frame, it remains that the evidence since December 9, 2011, does not equate to a finding of total social impairment.  

In light of the evidence discussed in the preceding paragraphs, the Board finds that the severity of the Veteran's overall disability more nearly approximates the already-assigned 70 percent rating as of December 9, 2011.  A 100 percent rating is not warranted for PTSD as of this date.  

As a final point, during the entire course of this appeal, the assertions of the Veteran have been considered and the Board has fully considered the Veteran's descriptions of his symptomatology as documented in his treatment records; however, as indicated above, the evidence of record indicates that, since the effective date of the grant of service connection, the Veteran's PTSD has been manifested by symptoms consistent with the currently assigned ratings.  The Board notes that the Veteran is competent to report his own symptoms, perceptions, and behaviors that are observable by a lay person.  Here, the Board finds that his description of his PTSD symptoms are deemed credible.  However, the Board places less probative weight on his reported degree of impairment when compared with the objective medical evidence in the file.  As previously discussed, the Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected PTSD picture is not so unusual or exceptional in nature as to render the 30 and 70 percent ratings assigned inadequate at any time period on appeal.  The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology, to include consideration of social and occupational impairment.  38 C.F.R. § 4.130.  The Veteran's PTSD is manifested by subjective and objective evidence of social and occupational impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 and 70 percent disability ratings assigned.  Ratings in excess of 30 and 70 percent are provided for certain manifestations of PTSD, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 30 and 70 percent disability ratings assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.



ORDER

Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) to include anxiety and depression and alcohol abuse prior to December 9, 2011, and beyond 70 percent thereafter is denied. 


REMAND

As noted above, in December 2012, the RO granted service connection for cirrhosis of the liver and assigned a 50 percent evaluation effected from March 2007.  In a June 2013 informal hearing presentation, the Veteran's representative stated that the rating decision needed to be reviewed and that the Veteran was in disagreement with the rating decision.  The claims file does not contain an SOC issued in response to the Veteran's NOD received therefore this claim must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU; however, the issue has been raised by the record.  As noted above the issue was addressed in the informal hearing presentation dated in June 2013.  Therefore, in light of the Court's decision in Rice, the VA must adjudicate that issue as part of the claim for an increased rating.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, the issue of entitlement to a TDIU rating is remanded for appropriate action by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. 
§ 4.16, based on impairment attributable to his service-connected disabilities to include sending the Veteran an application for TDIU and an appropriate notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary. 

2.  Send the Veteran an SOC, containing all applicable laws and regulations, on the issue of entitlement to an increased initial rating for cirrhosis of the liver beyond 50 percent.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review. 

3.  Then adjudicate the Veteran's claim for TDIU, to include determining whether the claim should be referred to the Director of VA Compensation and Pension for extra-schedular consideration.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


